Citation Nr: 1416523	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-38 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to September 1983.  He also had additional service in the U.S. Army Reserves from November 1976 to June 1977 and from 1984 to 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which determined that, as new and material evidence had not been received, a previously denied claim of service connection for a lumbosacral spine disability (which the RO characterized as degenerative disc disease lumbar spine with spondylolisthesis of L4-5 and herniated nucleus pulposus (HNP) at L4-5 (claimed as low back condition)), would not be reopened.  The RO also denied, in pertinent part, the Veteran's claims of service connection for a cervical spine disability (which was characterized as cervical spondylosis, status post-op cervical fusion X 2 (claimed as neck injury)) and entitlement to a TDIU.  The Veteran disagreed with this decision in September 2009.  He perfected a timely appeal in September 2010 and requested a videoconference Board hearing.  This hearing was held at the RO before the undersigned Acting Veterans Law Judge in June 2012.  A copy of the hearing transcript has been added to the record.

In December 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board noted initially in its December 2012 remand that an official service department record relevant to the Veteran's lumbar spine disability which existed at the time of the most recent final denial of the Veteran's claim of service connection for a lumbosacral spine disability in a June 2006 Board decision had not been associated with the claims file until after June 2006.  The Board also noted that this issue would be reviewed de novo and not on the basis of new and material evidence.  See Board remand dated December 4, 2012, at pp. 2.  The Board also recharacterized the other issues on appeal as stated on the title page of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as is explained below, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Having reviewed the record evidence, and although the Board regrets any additional delay caused by this REMAND, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claims for a lumbosacral spine disability and for a cervical spine disability, the Board notes that, in its most recent remand in December 2012, it found that a VA examination dated in June 2009 was inadequate for adjudication purposes.  See Board remand dated December 4, 2012, at pp. 5, 7; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that, when VA undertakes to provide Veteran with examination, it must be adequate for VA purposes).  The Board then requested that the RO/AMC schedule the Veteran for appropriate examinations to determine the nature and etiology of these claimed disabilities.  See Board remand dated December 4, 2012, at pp. 14-16; see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A review of the Veteran's claims file shows that the March 2013 VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) and VA neck (cervical spine) conditions DBQ are not adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  Following VA back (thoracolumbar spine) conditions DBQ in March 2013, the VA clinician opined that it was less likely than not that the Veteran's lumbosacral spine disability was related to active service.  The rationale was, "Even though he had several lumbar strains in the service, there is no evidence of arthritis, [degenerative disc disease], or [herniated nucleus pulposus (HNP)] in the service and the lumbar strains are not felt to be the cause of his current back problems."  Following VA neck (cervical spine) conditions DBQ in March 2013, the VA clinician opined that it was less likely than not that the Veteran's cervical spine disability was related to active service.  The rationale was, "Even though he was treated for a cervical strain and muscles spasm in the service there was no evidence of cervical arthritis or cervical [degenerative disc disease] in the service and he had a normal spine exam in 12/82.  The cervical strain and muscle spasms are not felt to be the cause of his current neck condition."

The Board finds that the rationales provided by the VA clinician in March 2013 concerning the contended etiological relationships between the Veteran's current claimed disorders and active service are inadequate.  Both of these opinions suggest that the March 2013 VA clinician found the lack of contemporaneous service treatment records documenting complaints of or treatment for arthritis, degenerative disc disease, or an HNP of the lumbosacral spine or for cervical arthritis or cervical degenerative disc disease persuasive support for the negative nexus opinions provided.  Significantly, the March 2013 VA clinician did not discuss all of the evidence cited in the Board's December 2012 remand directives in either the VA back (thoracolumbar spine) conditions DBQ or the VA neck (cervical spine) conditions DBQ.  See Board remand dated December 4, 2012, at pp. 14-16.  The Board finds that judicial review is frustrated in this case because the March 2013 VA clinician, and RO/AMC personnel reviewing the completed March 2013 VA DBQs, did not comply with the December 2012 remand directives concerning the requested examinations.  Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).  Therefore, an addendum opinion is necessary to adequately address the outstanding medical question as to nexus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Because adjudication of the Veteran's service connection claims for a lumbosacral spine disability and for a cervical spine disability likely will impact adjudication of his TDIU claim, the Board finds that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, adjudication of the Veteran's TDIU claim must be deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain copies of any recent VA treatment records which have not been obtained already.  

2.  Request an addendum opinion regarding the Veteran's claimed back disorder.  The need for another examination is left to the discretion of the examiner selected to offer the requested opinion.  The claims file and a copy of this remand must be provided to the examiner for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbosacral spine disability, if diagnosed, is related to active service or any incident of service.  The examiner is requested to discuss the evidence in the record that supports the rationale for the opinion.   The examiner should also discuss the following evidence: (1) the Veteran worked in supply during active service between June 1977 and September 1983 in jobs which involved lifting heavy items; (2) the Veteran performed physical training (PT) one weekend a month and two weeks per year while in the U.S. Army Reserves from 1984 to 2005; (3) a June 1979 finding of pulled muscle; (4) a January 1981 complaint of low back pain secondary to lifting which moved to his cervical area with an assessment of upper trapezius spasm bilaterally; (5) evidence of a post-service motor vehicle accident; and (6) evidence of a work-related injury while the Veteran was employed at the U.S. Department of Agriculture (USDA).

3.  Request an addendum opinion regarding the Veteran's claimed cervical spine disorder.  The need for another examination is left to the discretion of the examiner selected to offer the requested opinion.  The claims file and a copy of this remand must be provided to the examiner for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cervical spine disability, if diagnosed, is related to active service or any incident of service.  The examiner is requested to discuss the evidence in the record that supports the rationale for the opinion.  The examiner should also discuss the following evidence: (1) a January 1979 record where the Veteran complained of back pain after lifting boxes four months earlier; (2) an August 1979 record reflecting that the Veteran had chronic low back pain; (3) a January 1981 complaint of low back pain secondary to lifting which moved to his cervical area with an assessment of upper trapezius spasm bilaterally; (4) a pulled muscle in the low back while on active duty for training (ACDUTRA) in May 1998; and (5) evidence of a work-related injury while the Veteran was employed at the USDA.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

